DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-10, 12-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-12 of U.S. Patent No. 11,109,965. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent discloses
a  prosthetic tricuspid valve comprising: a main body comprising an occluder having valve leaflets; a first anterior flap extending laterally from an end of the main body; and a second anterior flap extending laterally from the end of the main body in a same direction as the first anterior flap, wherein portions of the first anterior flap and the second anterior flap overlap each other when the prosthetic tricuspid valve is deployed, and wherein having the portions of the first anterior flap and the second anterior flap that overlap each other increases a bending resistance of the first anterior flap and the second anterior flap in combination as compared to the first anterior flap and the second anterior flap individually.
Claim Objections
Claim 13 is objected to because of the following informalities: Claim 13, line 1 after “wherein” there are duplicate use of “the.” Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second posterior flap extending laterally from the outlet end of the main body” (as claimed in claim 10) and “further comprising one or more additional anterior flaps” along with the first and second anterior flap (as claimed in claims 3, 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris et al. U.S. Publication 2015/0327994 A1.
Regarding Claim 1, Morris et al. discloses a prosthetic tricuspid valve 100 (paragraphs [0091] and [0164]) comprising a main body 110 comprising an occluder 150 having valve leaflets arranged to allow flow through the main body from an inlet end to an outlet end (as seen in Figure 2I, the body 110 further includes a valve 150, see column 21, lines 45-67): a first anterior flap 122PR extending laterally from the outlet end of the main body (as seen in Figures 6A1-6A4): and a posterior flap 122PR extending laterally from the outlet end of the main body in an opposite direction as the first anterior flap (as seen in Figure 6A1 the flaps 122PR cross over in opposite direction).
Regarding Claim 3, Morris et al. discloses comprising a second anterior flap 122PR extending laterally from the outlet end of the main body 110 in a same direction as the first anterior flap 122PR (as seen in Figure 6A1).
Regarding Claim 4, Morris et al. discloses wherein portions of the first anterior flap 122PR and the second anterior flap 122PR overlap each other when the prosthetic tricuspid valve is deployed (as seen in Figure 6A1). 
Regarding Claim 6, Morris et al. discloses wherein a framework of the prosthetic tricuspid valve that comprises the main body 110, the first and second anterior flaps 122PR, and the posterior flap 122PR is made of a single, unitary material that was cut and expanded (paragraph [0171]).
Regarding Claim 10, Morris et al. discloses further a second posterior flap 122PR extending laterally from the outlet end of the main body in the opposite direction as the first anterior flap 122PR (as seen in Figures 6A1-6A4).
Regarding Claim 11, Morris et al. discloses a first anterior flap 122PR and a posterior flap 122PR, wherein the flaps are designed to be implanted in a tricuspid valve (paragraphs [0091] and [0164]). The limitation “ wherein the first anterior flap and the posterior flap are configured to contact a wall of a right ventricle when the prosthetic tricuspid valve is Implanted in a native tricuspid valve, and wherein the wall contacted by the first anterior flap comprises a wall of a right ventricular outflow tract” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 12, the claims are directed to a prosthetic tricuspid valve and not a system claim. The recitation of a “deployment system” further comprising a deployment system is considered a recitation of intended use of the prosthetic tricuspid valve. Morris et al. discloses a deployment system 200 comprising: a sheath catheter defining a first lumen 20; an outer .
Claim(s) 1-2, 9, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vidlund et al. U.S. Patent 10,653,522. 

    PNG
    media_image1.png
    295
    605
    media_image1.png
    Greyscale

Regarding Claim 1, Vidlund et al. discloses a prosthetic tricuspid valve 100  comprising a main body 106 comprising an occluder having valve leaflets 130 arranged to allow flow through the main body from an inlet end to an outlet end (as seen in Figures 6-7, 9-10, 32 and 36) a first anterior flap extending laterally from the outlet end of the main body (as seen in Figures 5-7 and 32) and a posterior flap extending laterally from the outlet end of the main body in an opposite direction as the first anterior flap (as seen in Figures 5-7 and 32).
Regarding Claim 2, Vidlund et al. discloses wherein the first anterior flap extends farther laterally than the posterior flap (as seen in Figures 5-7, 9-10, 13, 17, 30 and 32).
Regarding Claim 9, Vidlund wherein a distal tip portion of the posterior flap extends along an axis that is at a non-zero angle relative to a portion of the posterior flap that extends directly from the main body (column 6, lines 1-42 and column 24, lines 35-57).
Regarding Claim 15, Vidlund et al. discloses a prosthetic tricuspid valve 100 (abstract) comprising: a main body 106 comprising a framework of multiple cells and an occluder having valve leaflets 130 arranged to allow flow through the main body from an inlet end to an outlet end (as seen in Figures 6-7, 9-10, 32 and 36) and a first anterior flap extending laterally from the outlet end of the main body, wherein the first anterior flap has a width that is greater than two or more cells of the multiple cells (as seen in Figures 5 and 32).
Regarding Claim 16, Vidlund et al. discloses wherein the first anterior flap contacts a wall of a right ventricle when the prosthetic tricuspid valve is implanted in a native tricuspid valve (as seen in Figures 9-10 and column 6, lines 1-42).
Regarding Claim 17, Vidlund et al. discloses wherein the wall contacted by the first anterior flap comprises a wall of a right ventricular outflow tract (as seen in Figures 9-10, 30 and 47 and column 6, lines 1-42 and column 7, lines 27-40 and column 8, lines 14-35).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 6, 8, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vidlund et al. U.S. Patent 10,653,522.
Regarding Claims 3, 18, in the embodiment used in the rejection above, Figures 6-7, 32 of Vidlund does not expressly disclose a second anterior flap extending laterally from the outlet end of the main body in a same direction as the first anterior flap. In an alternative embodiment, as seen in Figure 46 Vidlund et al. teaches a valve having a first and second anterior flap 269, 270 and a posterior flap 268 for the purpose of having additional sub-annular anchoring mechanism to stabilize the device (abstract and column 10, lines 1-10). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve to further include a second anterior flap as taught by Figure 46 for the purpose of having additional sub-annular anchoring mechanism to stabilize the device (abstract and column 10, lines 1-10).
Regarding Claim 6, Vidlund et al. discloses wherein a framework of the prosthetic tricuspid valve that comprises the main body, the first and second anterior flaps, and the 
Regarding Claim 8, Vidlund et al. wherein the posterior flap extends farther laterally than at least one of the first or second anterior flaps (as seen in Figure 32).
Regarding Claim 20, Vidlund et al. discloses wherein a posterior flap extends laterally from the outlet end of the main body in an opposite direction as the first anterior flap (as seen in Figures 5-7, 9-10, 32 and 36).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vidlund et al. U.S. Patent 10,653,522 in view of Dale et al. U.S. Publication 2017/0325945.
Regarding Claim 19, Vidlund et al. does not expressly disclose wherein portions of the first anterior flap and the second anterior flap overlap each other when the prosthetic tricuspid valve is deployed. Dale et al. teaches a prosthetic tricuspid valve 1800 (paragraph [0035]) in the same field of endeavor comprising: a main body comprising an occluder having valve leaflets (paragraph [0081]); a first anterior flap 1810a extending laterally from an end of the main body (as seen in Figures 18b, 18c); and a second anterior flap 1810b extending laterally from the end of the main body in a same direction as the first anterior flap 1810a wherein portions of the first anterior flap and the second anterior flap overlap each other (as seen in Figure 18c) and wherein having the portions of the first anterior flap 1810a and the second anterior flap 1810b that overlap each other for the purpose of having anchoring members that can collapse and can expand to seal the device around an annulus upon deployment and reduce paravalvular leakage (abstract). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Christianson’s first and second anterior flap to overlap as taught by Dale et al. for the purpose of having anchoring members that 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774